Citation Nr: 1734212	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include pes planus, metatarsalgia, degenerative arthritis, residual hypersensitivity to cold in bilateral feet status post frostbite, and Raynaud's disease.

2.  Entitlement to service connection for bilateral degenerative arthritis of the knees, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a nose disorder, to include a deviated septum and chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to June 1972.  In addition, he served in the United States Army Reserves (USAR) from June 1972 to January 2011, at which time he was placed on the USAR retired list. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado. 

In March 2014, the Veteran and his wife testified at a video conference hearing over which the undersigned presided.  A copy of the hearing transcript is of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

Although the issues before the Board, in pertinent part, had previously been characterized as service connection for bilateral foot disorder with pain, to include Raynaud's syndrome, as due to cold injury or other injury in service; and service connection for deviated septum; the August 2016 VA examiner diagnosed additional disabilities related to each issue.  As such, this claims have been re-characterized captioned above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

This matter was previously before the Board in October 2014 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, residual hypersensitivity to cold in the bilateral lower extremities, status post frostbite, is manifested as a result of active service. 

2.  Pes planus, metatarsalgia, degenerative arthritis, and Raynaud's disease did not have clinical onset in service or within one year of separation, and are not otherwise related to active service.

3.  Degenerative arthritis of the knees did not have clinical onset in service or within one year of separation, is not secondary to a service-connected disability, and is not otherwise related to active service.
4.  Resolving all reasonable doubt in the Veteran's favor, a deviated septum is  manifested as a result of active service.

5.  Sinusitis did not have clinical onset in service and is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residual hypersensitivity to cold in the bilateral lower extremities, status post frostbite, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for entitlement to service connection for a bilateral foot disorder manifested by pes planus, metatarsalgia, degenerative arthritis, and Raynaud's disease, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

3.  The criteria for entitlement to service connection for a bilateral knee disorder, to include degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

4.  The criteria for entitlement to service connection for a deviated septum have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

5.  The criteria for entitlement to service connection for a nose disorder manifested by chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of letters sent in November 2009 and July 2010.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The Board notes that this appeal was remanded most recently in October 2014 in order to notify the Veteran of the requirements to establish secondary service connection for his claimed bilateral knee disorder, to obtain the Veteran's complete service treatment records, to obtain his dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), to obtain outstanding treatment records, and to schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current bilateral foot disability, bilateral knee disability, or nose disability.   All available records have been obtained and attached to the claims file.  To the extent that records were unable to be obtained, the Veteran was notified and allowed an opportunity to provide the records.  Unfortunately, the RO was unable to corroborate the Veteran's periods of ACDUTRA and INACDUTRA. However, this is not of consequence to the determination of this matter, as the Veteran's claims hinge on the results of his August 2016 VA examination, rather than whether the conditions he claims occurred in service.  

The Board finds that this post-remand examination was adequate for evaluation purposes.  The August 2016 examiner examined the Veteran in-person, reviewed the electronic claims file, and the January 2010 buddy statement from the Veteran's wife, and there is no indication that the examiner was not fully aware of the Veteran's past or that she misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has submitted no clinical evidence rebutting this opinion.  Therefore, VA has met its duty to assist in this respect.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
 the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 38 C.F.R. § 3.310 (b). 

The Board must assess the credibility and weight of all the evidence, including the 
 medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 
 evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran may also be eligible for benefits based on any period of reserve active duty for training (ACDUTRA) where he was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) where he was disabled from injury, but not disease, 
incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6 (a)-(d), 3.303(a) (2016); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466   (1995).  The terms injury and disease are distinguishable.  Specifically, an injury must constitute some external event that occurs during a period of ACDUTRA or INACDUTRA but may encompass any event that results in a disabling condition even though the resulting disability was not immediately manifest.  However, the fact that a disorder merely manifested during a period of INACDUTRA may not be sufficient for VA purposes.  VAOPGCPREC 86-90 (1990), 56 Fed. Reg. 45,712 (1990).

Bilateral Foot Disorder

The Veteran is seeking entitlement to service connection for a bilateral foot 
condition.  He has been variously diagnosed with various bilateral foot ailments, to include pes planus, metatarsalgia, degenerative arthritis, residual hypersensitivity to cold in bilateral feet status post frostbite, and Raynaud's disease.  During the March 2014 Board hearing, he explained that while on duty in Korea, the military issued boots that were inadequate for cold weather, and that he developed numbness, tingling, and discoloration in his feet as a result.

In this case, after reviewing all evidence currently of record, the Board determines that service connection is warranted for residual hypersensitivity to cold, status post frostbite.

The Veteran's available service treatment records are silent for complaints related to the Veteran's feet.  The May 1972 separation examination report shows that clinical evaluation of the feet was normal.  The Veteran states that his symptoms are a result of frostbite suffered during active duty in Korea in 1971.  He states that he did not seek treatment because he decided to treat his frostbite based on preexisting first aid knowledge.  The Veteran's August 2016 examination report, corroborated by the Veteran's wife's testimony describing his symptoms starting upon his return from service and continuing thereafter, indicates that the Veteran's residual hypersensitivity to cold in bilateral feet status post frostbite occurred in service.  The Board finds this evidence credible.    

The Board finds that service connection for residual hypersensitivity to cold status post frostbite is warranted.  First, the Veteran reports that in 1971, due to completing training exercises in boots without adequate insulation, he experienced redness on his feet with white spots, which his August 2016 examiner found to indicate frostbite.  Second, the Veteran reports that since this incident, his feet are hypersensitive to cold, and he has had to wear thick socks with liners and use battery operated foot warmers in cold weather.  Finally, the August 2016 examiner  ascribed the Veteran's hypersensitivity to cold to having residuals of frostbite incurred in service in 1971.  As such, all elements of service connection for hypersensitivity to cold in his bilateral lower extremities have been satisfied.  Therefore, resolving all reasonable doubt in the Veteran's favor, residual hypersensitivity to cold in the bilateral lower extremities, status post frostbite, is manifested as a result of active service.

The Board notes, however, that service connection for pes planus, metatarsalgia, and degenerative arthritis of the feet is not warranted because these conditions are not related to the Veteran's active service.  Service connection for Raynaud's disease is not warranted because the Veteran has never shown symptoms of this disease.  The Veteran does not contend that these conditions manifested during active service or within one year after separation, but that they were first noticed in the 1980's, during the Veteran's active Army Reserve service. 

The post-service evidence does not reflect symptoms related to metatarsalgia until several years after service.  The Veteran reported experiencing foot pain in the early 1980's, at least seven years after separation from active duty.  It was not until a May 1999 office visit that the Veteran was diagnosed with metatarsalgia.  Therefore, continuity is not established based on the clinical evidence of record.  Likewise, the Veteran's pes planus was asymptomatic from separation through the present, and was only diagnosed at the Veteran's August 2016 VA examination.  As such, the examiner found that it is less likely than not caused by the Veteran's active service.  Accordingly, the Board finds that service connection for both metatarsalgia or pes planus is not warranted.

As for the Veteran's degenerative arthritis of the feet, the Veteran states that his foot pain began in the 1980's, during his service in the USAR.  Again, because the first symptoms were reported several years after the Veteran's separation in 1972, continuity of symptomatology is not established by the clinical evidence of record.  The August 2016 examiner stated that plain films taken in 2016 note only mild degenerative changes, which supports a "relatively recent onset."  She reasoned that if the Veteran's arthritis stemmed from his service from 1970 to 1972, that he would experience at least moderate to severe degenerative changes, rather than the mild changes she found on his 2016 films.  Moreover, she opined that especially considering its mildness, the degenerative arthritis is due to normal age-related wear and tear.  Therefore, the Board finds that service connection is not warranted for degenerative arthritis of the feet.

Finally, service connection for Raynaud's disease is not warranted.  According to the August 2016 VA examiner, there is insufficient evidence to support a current diagnosis because the Veteran denies his skin turning white or blue with cold exposure, which is indicative of Raynaud's disease.  Because the Veteran has never received a current diagnosis of Raynaud's disease, he cannot be granted service connection for this condition.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered the statements of the Veteran and his wife, including his March 2014 hearing testimony.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Jandreau, 492 F.3d at 1377.  In this case, the Veteran and his wife may be considered competent to identify certain bilateral foot symptoms.  To the extent that the Veteran and his spouse are able to observe continuity of symptoms, their opinions are outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of pes planus, metatarsalgia, degenerative arthritis, and Raynaud's disease) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with the foregoing foot disorders for many years after discharge, and no competent medical evidence linking the reported foot disorders to the Veteran's service) outweigh their contentions. 

Given the medical evidence against the claim, for the Board to conclude that the Veteran's bilateral pes planus, metatarsalgia, degenerative arthritis, or Raynaud's disease were incurred as a result of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or  remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As such, resolving doubt in the Veteran's favor, service connection for residual hypersensitivity to cold in the bilateral lower extremities, status post frostbite, is warranted.

Bilateral Knee Disorder

The Veteran is seeking service connection for a bilateral knee disorder incurred as a result of running with inadequate footwear.  He seeks direct service connection for bilateral degenerative arthritis of the knees, or in the alternative, service connection secondary to a foot disorder.  

A review of the Veteran's available service treatment records shows that they are silent for complaints related to the Veteran's knees.  The May 1972 separation examination report shows that clinical evaluation of the lower extremities was normal.

While he separated in 1972, the Veteran states that his knee pain did not begin until the 1980's, during his service in the USAR.  Thus, continuity is not established by the clinical evidence of record.  In the 1980's, the Veteran noticed an inability to kneel or play with his grandchildren close to the floor.  However, his bilateral degenerative arthritis of the knees was not caused by service, nor was it caused or aggravated by his service connected frostbite residuals, or any other foot disorder.  The August 2016 examiner stated that plain films of the knees taken in both 2011 and 2016 note only mild degenerative changes, which supports a "relatively recent onset."  She reasoned that if the Veteran's arthritis stemmed from his service in 1970 to 1972, that he would experience at least moderate to severe degenerative changes in his knees, not the mild changes she found on his 2011 and 2016 films.  Moreover, she reasoned that because the Veteran's knees are in worse condition than his feet, and because a less severe orthopedic condition does not typically cause a more severe condition, it is less likely than not that one of the Veteran's foot conditions, whether service connected or not, caused or aggravated his bilateral knee arthritis.   Rather, given the relative mildness of the condition, it is more likely due to age related wear and tear.  

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for disabilities of the bilateral knees.  In this regard, the August 2016 VA examination report is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant probative weight. Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.

The Board has considered the statements of the Veteran and his wife, including his March 2014 hearing testimony, asserting that the Veteran was issued boots that were inadequate for the type of training required.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Jandreau, 492 F.3d at 1377.  In this case, the Veteran and his wife may be considered competent to identify running with inadequate footwear as a possible cause of his degenerative arthritis of the knees.  To the extent that the Veteran and his spouse are able to observe continuity of symptoms, their opinions are outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a knee disability) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with a knee disability for many years after discharge, and no competent medical evidence linking the reported knee disability to the Veteran's service) outweigh their contentions. 

Given the medical evidence against the claim, for the Board to conclude that the Veteran's bilateral knee disability was incurred as a result of active service or a service-connected disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or  remote possibility.  38 C.F.R. § 3.102 (2016); Obert, 5 Vet. App. at 33.

Accordingly, service connection is not warranted for bilateral degenerative arthritis of the knees.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 49.

Nose Disorder

The Veteran is seeking service connection for a nose disorder to include a deviated septum caused by a Pugil stick (a heavily padded weapon used in training for bayonet combat) incident during basic training, and sinusitis.  

The Veteran's available service treatment records are silent for complaints related to the Veteran's nose.  The May 1972 separation examination report shows that clinical evaluation of the nose was normal.  During the March 2014 Board hearing, he indicated that he did not seek treatment for his nasal symptoms in service because he did not want to be seen as a liability and "recycled" back to a training site.  The Veteran's August 2016 VA examination report, corroborated by the Veteran's wife's testimony describing his symptoms starting upon his return from service and continuing thereafter, indicates that the Veteran's nose disability in service.  The Board finds this evidence credible.

In light of the foregoing, the Board finds that service connection for a deviated septum is warranted.  First, the Veteran testified at his March 2014 hearing and stated in his August 2016 VA examination that he was struck in the face by a Pugil stick during basic training in 1970, and that since the injury, he has had sniffling, a runny nose, and postnasal drip.  Second, his wife's January 2010 statement mentions washing bloody handkerchiefs from the Veteran's separation in 1972.  The Veteran was diagnosed with a deviated septum in April 1993 and treated with a septoplasty, which was complicated by post-operative bleeding and was subsequently cauterized.  The Veteran's symptoms have continued until the August 2016 examination.  Finally, the August 2016 examiner opined that the Veteran's mildly deviated septum was more likely than not incurred in or caused by the claimed in-service injury.  Accordingly, all elements of service connection for a deviated septum have been satisfied and service connection for this injury is warranted.  Therefore, resolving all reasonable doubt in the Veteran's favor, a deviated septum is manifested as a result of active service.

The Board notes, however, that service connection sinusitis is not warranted because this conditions was not shown to be related to the Veteran's active service.  In addition to a deviated septum, the August 2016 VA examiner diagnosed chronic sinusitis.  However, neither direct nor secondary service connection is available for this condition.  The treatment records available do not show objective evidence of mucosal inflammation required for a direct diagnosis until 2006, when a computed tomography (CT) scan showed objective evidence of mucosal inflammation, which is required for a current diagnosis of chronic sinusitis.    The examiner reasoned that the Veteran's history of traumatic deviated septum could not have caused the Veteran's chronic sinusitis because the sinusitis persists despite the eventual removal of the nasal obstruction due to the Veteran's deviated septum.  

The Board has considered the statements of the Veteran and his wife, including his March 2014 hearing testimony.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Jandreau, 492 F.3d at 1377.  In this case, the Veteran and his wife may be considered competent to identify sinus symptoms.  To the extent that the Veteran and his spouse are able to observe continuity of symptoms, their opinions are outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a sinus disability) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with sinusitis for many years after discharge, and no competent medical evidence linking the reported sinusitis to the Veteran's service) outweigh their contentions. 

Given the medical evidence against the claim, for the Board to conclude that the Veteran's sinusitis was incurred as a result of active service or a service-connected disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or  remote possibility.  38 C.F.R. § 3.102 (2016); Obert, 5 Vet. App. at 33.

As such, resolving doubt in the Veteran's favor, service connection for a deviated septum is warranted.


ORDER

Service connection for residual hypersensitivity to cold in bilateral feet status post frostbite is granted.

Service connection for a bilateral foot disorder manifested by pes planus, metatarsalgia, degenerative arthritis, and Raynaud's disease is denied.

Service connection for degenerative arthritis of the knees is denied.  

Service connection for a deviated septum is granted.

 Service connection for a nose disorder manifested by sinusitis is denied.
 


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


